
	

114 HR 138 IH: Access to Insurance for All Americans Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 138
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Issa introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Oversight and Government Reform, Education and the Workforce, Natural Resources, the Judiciary, Rules, Appropriations, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To repeal the Patient Protection and Affordable Care Act and the health care-related provisions in
			 the Health Care and Education Reconciliation Act of 2010 and to amend
			 title 5, United States Code, to establish a national health program
			 administered by the Office of Personnel Management to offer Federal
			 employee health benefits plans to individuals who are not Federal
			 employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Access to Insurance for All Americans Act.
		2.Repeal of PPACA and health care-related provisions of HCERA
			(a)PPACAThe Patient Protection and Affordable Care Act (Public Law 111–148) is repealed and the provisions
			 of law amended or repealed by such Act are restored or revived as if such
			 Act had not been enacted.
			(b)Health care-Related provisions of HCERA
				(1)In generalThe health care-related provisions of the Health Care and Education Reconciliation Act of 2010
			 (Public Law 111–152) are repealed and the provisions of law amended or
			 repealed by such health care-related provisions are restored or revived as
			 if such provisions had not been enacted.
				(2)Health care-related provisions definedIn paragraph (1), the term health care-related provisions means, with respect to the Health Care and Education Reconciliation Act of 2010, title I and
			 subtitle B of title II of such Act.
				3.Extension of Federal employee health insurance
			(a)In generalSubpart G of part III of title 5, United States Code, is amended—
				(1)by redesignating chapters 89A and 89B as chapters 89B and 89C, respectively; and
				(2)by inserting after chapter 89 the following:
					
						89AHealth insurance for non-Federal employees
							8921.DefinitionsIn this chapter—
								(1)the terms defined under section 8901 shall have the meanings given such terms under that section;
			 and
								(2)the term Office means the Office of Personnel Management.
								8922.Health insurance for non-Federal employees
								(a)The Office shall administer a health insurance program for non-Federal employees in accordance with
			 this chapter.
								(b)Except as provided under this chapter, the Office shall prescribe regulations to apply the
			 provisions of chapter 89 to the greatest extent practicable to eligible
			 individuals covered under this chapter.
								8923.Contract requirement
								(a)For each calendar year, the Office shall enter into a contract with 1 or more carriers to make
			 available 1 or more health benefits plans (subject to the provisions of
			 this chapter) to eligible individuals under this chapter.
								(b)In carrying out this section, the Office may require 1 or more carriers to enter into a contract
			 described in subsection (a), as a condition of entering into a contract
			 under section 8902.
								8924.Eligibility of non-Federal employees
								(a)Except as provided under subsection (b), any individual may enroll in a health benefits plan under
			 this section.
								(b)An individual may not enroll in a health benefits plan under this chapter if the individual—
									(1)is enrolled or eligible to enroll for coverage under a public health insurance program, including—
										(A)title XVIII of the Social Security Act;
										(B)a State plan under title XIX of the Social Security Act;
										(C)a State plan under title XXI of the Social Security Act; or
										(D)any other program determined by the Office;
										(2)is enrolled or eligible to enroll in a plan under chapter 89; or
									(3)is a member of the uniformed services as defined under section 101(a)(5) of title 10.
									8925.Alternative conditions to Federal employee health benefits plans
								(a)Rates charged and premiums paid for a health benefits plan under this chapter may differ between or
			 among geographic regions.
								(b)No Government contribution shall be made for any individual under this chapter.
								(c)In the administration of this chapter, the Office shall ensure that individuals covered under this
			 chapter shall be in a risk pool that is separate from the risk pool
			 maintained for individuals covered under chapter 89..
				(b)Technical and conforming amendments
				(1)Contract requirement under chapter 89Section 8902 of title 5, United States Code, is amended by adding after subsection (o) the
			 following:
					
						(p)Any contract under this chapter may include, at the discretion of the Office, a provision that the
			 carrier shall enter into a contract to provide 1 or more health benefits
			 plans as described under chapter 89A..
				(2)Table of chaptersThe table of chapters for part III of title 5, United States Code, is amended—
					(A)by redesignating the items relating to chapters 89A and 89B as chapters 89B and 89C, respectively;
			 and
					(B)by inserting after the item relating to chapter 89 the following:
						
							
								89A.Health Insurance for Non-Federal Employees8921.
					4.Deduction for premiums paid by FEHBP non-employee enrollees
			(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional
			 itemized deductions) is amended—
				(1)by redesignating section 224 as section 225; and
				(2)by inserting after section 223 the following new section:
					
						224.Premiums paid for FEHBP coverage
							(a)In generalIn the case of an individual, there shall be allowed as a deduction an amount equal to the amount
			 paid as premiums during the taxable year for coverage for the taxpayer,
			 his spouse, and dependents under health insurance provided pursuant to
			 chapter 89A of title 5, United States Code.
							(b)Special rules
								(1)Coordination with medical deduction, etcAny amount paid by a taxpayer for insurance to which subsection (a) applies shall not be taken into
			 account in computing the amount allowable to the taxpayer as a deduction
			 under section 162(l) or 213(a). Any amount taken into account in
			 determining the credit allowed under section 35 shall not be taken into
			 account for purposes of this section.
								(2)Deduction not allowed for self-employment tax purposesThe deduction allowable by reason of this section shall not be taken into account in determining an
			 individual’s net earnings from self-employment (within the meaning of
			 section 1402(a)) for purposes of chapter 2..
				(b)Deduction allowed in computing adjusted gross incomeSubsection (a) of section 62 of such Code is amended by inserting before the last sentence the
			 following new paragraph:
				
					(22)Premiums paid for FEHBP coverageThe deduction allowed by section 224..
			(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by—
				(1)redesignating the item relating to section 224 as an item relating to section 225; and
				(2)inserting before such item the following new item:
					
						
							Sec. 224. Premiums paid for FEHBP coverage..
				(d)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
			5.Plan for extension of Federal employee health benefits programNot later than 6 months after the date of enactment of this Act and after consultation with
			 appropriate experts, representatives of affected individuals, and Federal
			 officers, the Director of the Office of Personnel Management shall submit
			 a comprehensive plan to Congress that—
			(1)provides for the orderly implementation of the amendments made by this Act; and
			(2)includes a schedule of actions to be taken to provide for that implementation.
			
